      Case 1:20-cv-03127-SAB     ECF No. 62     filed 09/11/20   PageID.1467 Page 1 of 5




1    Emily Dodds Powell
     Anna F. Cavnar
2    CALFO EAKES LLP
     1301 Second Avenue, Suite 2800
3    Seattle, WA 98101
     Phone: (206) 407-2210
4    Fax: (206) 407-2224
     Email: emilyp@calfoeakes.com
5           annac@calfoeakes.com

6    Elizabeth B. Wydra (pro hac vice pending)
     Brianne J. Gorod (pro hac vice pending)
7    Dayna J. Zolle (pro hac vice pending)
     CONSTITUTIONAL ACCOUNTABILITY CENTER
8    1200 18th Street NW, Suite 501
     Washington, D.C. 20036
9    (202) 296-6889
     Email: elizabeth@theusconstitution.org
10          brianne@theusconstitution.org
            dayna@theusconstitution.org
11
     Counsel for Proposed Amici Curiae Members of Congress
12
                          UNITED STATES DISTRICT COURT
13                   FOR THE EASTERN DISTRICT OF WASHINGTON
                                   AT YAKIMA
14
      STATE OF WASHINGTON, et al.,                Case No. 1:20-cv-3127-SAB
15
                                  Plaintiffs,
                                                  MOTION FOR LEAVE
16              v.                                TO APPEAR PRO HAC VICE
                                                  FOR ELIZABETH B. WYDRA
      DONALD J. TRUMP, in his official
17
      capacity as President of the United
      States of America, et al.,
18

19                              Defendants.

20

     MOTION FOR LEAVE                                                           LAW OFFICES
                                                                            CALFO EAKES LLP
     TO APPEAR PRO HAC VICE                                          1301 SECOND AVENUE, SUITE 2800
     FOR ELIZABETH B. WYDRA                                            SEATTLE, WASHINGTON 98101
                                                                    TEL (206) 407-2200 FAX (206) 407-2224
     (Case No. 1:20-cv-3127-SAB) - 1
      Case 1:20-cv-03127-SAB     ECF No. 62   filed 09/11/20    PageID.1468 Page 2 of 5




1          Pursuant to Local Rule 83.2(c) of the United States District Court for the

2    Eastern District of Washington, Elizabeth B. Wydra of the Constitutional

3    Accountability Center hereby seeks permission to appear and participate as counsel

4    in the above-entitled action for certain members of Congress, who are proposed

5    Amici Curiae in this matter. Her contact information is:

6          Elizabeth B. Wydra
           CONSTITUTIONAL ACCOUNTABILITY CENTER
7          1200 18th Street NW, Suite 501
           Washington, D.C. 20036
8          Phone:       (202) 296-6889
           Email:       elizabeth@theusconstitution.org
9

10         Ms. Wydra is appearing on behalf of proposed Amici Curiae in this matter,

11   and the particular need for her appearance and participation is to ensure adequate

12   representation of the interests of Amici Curiae. Ms. Wydra has not been disbarred

13   or formally disciplined by any court or state bar association. She is a member in

14   good standing in the following courts:

15         Name of Court                                       Admission Date

16         U.S. Supreme Court                                  10/31/2005

17         U.S. Court of Appeals, Second Circuit               01/14/2020

18         U.S. Court of Appeals, Fourth Circuit               12/23/2003

19         U.S. Court of Appeals, Fifth Circuit                07/17/2014

20         U.S. Court of Appeals, Seventh Circuit              01/30/2009

     MOTION FOR LEAVE                                                           LAW OFFICES
                                                                            CALFO EAKES LLP
     TO APPEAR PRO HAC VICE                                          1301 SECOND AVENUE, SUITE 2800
     FOR ELIZABETH B. WYDRA                                            SEATTLE, WASHINGTON 98101
                                                                    TEL (206) 407-2200 FAX (206) 407-2224
     (Case No. 1:20-cv-3127-SAB) - 2
      Case 1:20-cv-03127-SAB     ECF No. 62   filed 09/11/20    PageID.1469 Page 3 of 5




1          U.S. Court of Appeals, Ninth Circuit                08/14/2003

2          U.S. Court of Appeals, Tenth Circuit                01/31/2014

3          U.S. Court of Appeals, D.C. Circuit                 11/06/2003

4          U.S. Court of Appeals, Federal Circuit              06/09/2008

5          U.S. District Court, N.D. California                11/14/2005

6          U.S. District Court, D.C.                           09/10/2012

7          California                                          12/17/2001

8          D.C.                                                09/08/2003

9          Emily Dodds Powell and Anna F. Cavnar will act as associated counsel for

10   Ms. Wydra in this matter. Contact information for associated counsel is set out

11   below.

12         //

13

14         //

15

16         //

17

18         //

19

20         //

     MOTION FOR LEAVE                                                           LAW OFFICES
                                                                            CALFO EAKES LLP
     TO APPEAR PRO HAC VICE                                          1301 SECOND AVENUE, SUITE 2800
     FOR ELIZABETH B. WYDRA                                            SEATTLE, WASHINGTON 98101
                                                                    TEL (206) 407-2200 FAX (206) 407-2224
     (Case No. 1:20-cv-3127-SAB) - 3
     Case 1:20-cv-03127-SAB      ECF No. 62     filed 09/11/20   PageID.1470 Page 4 of 5




1         Respectfully submitted this 11th day of September, 2020.

2                              CALFO EAKES LLP

3                              By      /s/ Emily Dodds Powell
                                    Emily Dodds Powell, WSBA# 49351
4                                   Anna F. Cavnar, WSBA# 54413
                                    1301 Second Avenue, Suite 2800
5                                   Seattle, WA 98101
                                    Phone: (206) 407-2210
6                                   Fax: (206) 407-2224
                                    Email: emilyp@calfoeakes.com
7                                           annac@calfoeakes.com

8                              CONSTITUTIONAL ACCOUNTABILITY CENTER

9                              By       /s/ Elizabeth B. Wydra
                                    Elizabeth B. Wydra
10                                  1200 18th Street NW, Suite 501
                                    Washington, D.C. 20036
11                                   Phone: (202) 296-6889
                                     Email: elizabeth@theusconstitution.org
12
                               Counsel for Proposed Amici Curiae Members of
13                              Congress

14

15

16

17

18

19

20

     MOTION FOR LEAVE                                                           LAW OFFICES
                                                                            CALFO EAKES LLP
     TO APPEAR PRO HAC VICE                                          1301 SECOND AVENUE, SUITE 2800
     FOR ELIZABETH B. WYDRA                                            SEATTLE, WASHINGTON 98101
                                                                    TEL (206) 407-2200 FAX (206) 407-2224
     (Case No. 1:20-cv-3127-SAB) - 4
      Case 1:20-cv-03127-SAB     ECF No. 62    filed 09/11/20   PageID.1471 Page 5 of 5




1                             CERTIFICATE OF SERVICE

2          The undersigned hereby certifies that on September 11, 2020, I electronically

3    filed the foregoing with the Clerk of the Court using the CM/ECF system, which

4    will send notification of such filing to all CM/ECF participants.

5          DATED: September 11, 2020.

6
                                          /s/ Erica Knerr
7                                             Erica Knerr

8

9

10

11

12

13

14

15

16

17

18

19

20

     MOTION FOR LEAVE                                                          LAW OFFICES
                                                                           CALFO EAKES LLP
     TO APPEAR PRO HAC VICE                                         1301 SECOND AVENUE, SUITE 2800
     FOR ELIZABETH B. WYDRA                                           SEATTLE, WASHINGTON 98101
                                                                   TEL (206) 407-2200 FAX (206) 407-2224
     (Case No. 1:20-cv-3127-SAB) - 5
